Citation Nr: 0926669	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury including injury to the toes.

2.  Entitlement to service connection for residuals of a left 
foot injury including injury to the toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

Additional VA outpatient records were associated with the 
claims folder subsequent to the most recent statement of the 
case dated in November 2006.  However, those records which 
were not duplicative of records previously considered by the 
RO indicated treatment for ailments unrelated to the current 
issues on appeal.  Therefore, remand to the agency of 
original jurisdiction (AOJ) for consideration of this 
evidence is not required.  See 38 C.F.R. § 20.1304(c) (which 
requires that any "pertinent" evidence be referred back to 
the RO for consideration unless accompanied by a written 
waiver of AOJ review).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that the Veteran had residuals of a right 
foot injury, including injury to the toes, in service; 
arthritis of the right foot and/or toes manifested to a 
compensable degree in the first post-service year; or that he 
has any residuals of a right foot injury, including injury to 
the toes, that is related to service.

2.  The preponderance of the competent and credible evidence 
is against finding that the Veteran had residuals of a left 
foot injury, including injury to the toes, in service; 
arthritis of the left foot and/or toes manifested to a 
compensable degree in the first post-service year; or that he 
has any residuals of a left foot injury, including injury to 
the toes, that is related to service.



CONCLUSIONS OF LAW

1.  Residuals of a right foot injury, including injury to the 
toes, was not incurred or aggravated during military service; 
nor may arthritis of the right foot and/or toes be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Residuals of a left foot injury, including injury to the 
toes, was not incurred or aggravated during military service; 
nor may arthritis of the left foot and/or toes be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Moreover, written notice provided in May 2003, 
June 2003, July 2003, and August 2003, prior to the January 
2004 rating decision, along with the written notice provided 
in March 2006 and January 2009 fulfills the provisions of 
38 U.S.C.A. § 5103(a) including notice of the type of 
evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

While the notice of the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities on appeal was not provided to the Veteran until 
after the January 2004 rating decision, providing him with 
this notice in March 2006 followed by a readjudication of the 
claim in the November 2006 statement of the case "cures" 
any timing problem associated with the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO obtained and associated with the 
claims files all identified and available service treatment 
records and post-service records.  Moreover, in January 2009, 
the Veteran notified VA that he had no other evidence to file 
in support of his claim.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007) (if the claimant informs VA that 
there is no further evidence to submit after VA provided a 
content-compliant VCAA notice, the failure by VA to conduct a 
subsequent readjudication is not prejudicial).  

In this regard, in March 2006 the Veteran notified VA that he 
was treated at a hospital tent at Long Binh following his 
March 1968 crush injuries to his feet at a motor pool at Ben 
Hoa.  However, while the RO contacted the National Personnel 
Records Center (NPRC) on several occasions to attempt to 
obtain these records, NPRC notified VA that no clinical 
records of the Veteran were located.  Furthermore, in January 
2009, the RO prepared both a Memorandum of Unavailability 
regarding these records and notified the Veteran that these 
records could not be found.  Therefore, adjudication of his 
claim may go forward without another request for these 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Next, the Board notes that the Veteran was not afforded a VA 
examination in connection with his claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  However, as will be discussed in more detail 
below, the Board finds that an examination is not warranted 
in this case because service treatment records are negative 
for an injury to either foot and the post-service records are 
negative for any complaints related to the foot or toes for 
three decades after his separation from military service.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a remand for a VA examination is 
unnecessary.  38 U.S.C.A. § 5103A(d); cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard, supra, 
at 392-94 (1993).  

The Claims

The Veteran contends that his current foot and toe disorders 
were caused by a March 1968 crush injury that occurred at the 
motor pool at Ben Hoa in March 1968 while serving with the 
218th "CCNS."  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran is competent to report on the 
fact that he sustained a crush injury to his feet and toes 
while on active duty.  Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Charles v. Principi, 16, Vet. App. 370 (2002).  
However, service treatment records, including the September 
1968 separation examination, are negative for complaints, 
diagnoses, or treatment for an injury to either foot or 
residuals of such an injury.  In fact, on the September 1968 
separation examination, the Veteran marked the box indicating 
that he did not have a history of foot trouble in service.  

Given this history, the Board finds more credible the service 
treatment records which are negative for residuals of an 
injury to either foot while on active duty, than the 
Veteran's assertions provided in support of his current claim 
for VA benefits and made over three decades after his 
separation from service.  Therefore, entitlement to service 
connection for residuals of foot injuries, including injury 
to the toes, based on in-service incurrence must be denied. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1968 and 
his first complaint of toe problems in 2003 to be compelling 
evidence against finding continuity.  Put another way, the 
more than 30-year gap between the Veteran's discharge from 
active duty and the first evidence of foot or toe disorders 
weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the Veteran is competent to give evidence about 
what he sees and feels; for example, the Veteran is competent 
to report that he had problems with foot and toe pain since 
service.  See Buchanan, supra; Charles, supra.  However, the 
Veteran's contention as to foot and toe pain since service is 
contrary to what is found in the in-service and post-service 
medical records, including the September 1968 separation 
examination.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for foot 
or toe disorders for over three decades following his 
separation from active duty, than the Veteran's and his 
representative's claims.  Therefore, entitlement to service 
connection for residuals of foot injuries, including injury 
to the toes, based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that a March 2003 VA treatment record 
included the opinion "toe pain-appears to be related to 
service [-] related crush injury 35 yrs ago."

As noted above, the credibility and weight to be attached to 
an opinion is within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this regard, the Board finds that the March 2003 opinion 
is not credible because it was based on an inaccurate factual 
history provided by the Veteran.  As explained above, the 
preponderance of the competent and credible evidence does not 
show that the Veteran sustained an injury to either foot or 
to the toes while on active duty.  Therefore, the March 2003 
opinion, which is based on the Veteran's claims of having 
sustained such an injury, is not credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may reject 
a medical opinion that is based on facts provided by the 
veteran if they have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion); Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The Board also finds that the use of the words 
"appears to be related" makes the opinion too speculative 
to be credible evidence that a current disability was caused 
by military service.  See Bostain v. West, 11 Vet. App. 124 
(1998) (holding that opinions that are too vague and 
speculative lack significant probative value for purposes of 
granting service connection).  The Board also finds the March 
2003 opinion not credible because it did not take into 
account the large gap in time between the Veteran's 
separation from active duty and first being seen foot and/or 
toe disorders nor did the physician provides the basis for 
his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"); Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether the 
physician provides the basis for his opinion goes to the 
weight or credibility of the evidence). 

As to the contention of the Veteran and his representative 
that the Veteran's foot and toe disabilities were caused by 
his military service, lay persons are generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain, 
supra, at 127; citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles, supra.  

However, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  The Board finds that foot and/or toe 
disabilities may be such conditions.  Charles, supra.  In 
such cases however, the Board is within its province to weigh 
the lay statements and to make a credibility determination as 
to whether that evidence is sufficient to establish service 
connection due to service incurrence, a superimposed disease 
or injury creating additional disability, continuity of 
symptomatology, and/or a nexus.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the Veteran is competent to give evidence about 
what he sees and feels.  See Buchanan, supra; Charles, 
supra.   However, the Board finds that the lay statements as 
to a nexus are outweighed by the record outlined above which 
is negative for a competent and credible medical opinion that 
links his current disabilities to an in-service injury.  The 
Veteran is not competent to provide evidence as to complex 
medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  Therefore, his and his representative's opinions 
are not competent with regard to an assessment as to etiology 
in this case.  
Therefore, the Board also finds that service connection for 
residuals of foot injuries, including injury to the toes, are 
not warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible medical evidence is against finding a 
causal association or link between the post-service disorders 
and an established injury, disease, or event of service 
origin.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, 
supra.

Likewise, the Board finds that service connection is not 
warranted for residuals of foot injuries, including injury to 
the toes, on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309 because the record does not show the Veteran being 
diagnosed with arthritis in either foot or any toe in the 
first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
residuals of foot injuries, including injury to the toes.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a right foot injury, 
including injury to the toes, is denied.

Service connection for residuals of a left foot injury, 
including injury to the toes, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


